Citation Nr: 0942869	
Decision Date: 11/10/09    Archive Date: 11/17/09

DOCKET NO.  99-12 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
10 percent for service-connected headaches.  

2.  Entitlement to an initial compensable disability rating 
for service-connected depressive disorder.  

3.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

W. Harryman, Counsel


INTRODUCTION

The Veteran served on active duty from August 1988 to January 
1989 and from December 1990 to May 1991.  He served in 
Southwest Asia during the Persian Gulf War.  
 
Procedural history

In a December 1997 rating decision, Department of Veterans 
Affairs (VA) Regional Office (RO) in Phoenix, Arizona granted 
service connection for headaches due to an undiagnosed 
illness and assigned a 10 percent evaluation.  The Veteran 
appealed the assigned disability rating.  

The Veteran testified at a Travel Board hearing which was 
chaired by the undersigned Veterans Law Judge in January 
2001.  A transcript of that hearing is associated with the 
Veteran's VA claims folder.  

In April 2001, the Board remanded this case for additional 
development.  While the case was in remand status, in a June 
2001 rating decision, the RO denied entitlement to service 
connection for depression and entitlement to TDIU.  
The Veteran timely appealed.  

In a February 2005 decision, the Board, inter alia, granted 
service connection for depression.  The Board remanded the 
issues of the Veteran's entitlement to an increased 
disability rating for service-connected headaches and TDIU 
for further development.

The Board again issued a decision in this case in July 2007.  
The Board, inter alia, denied a disability rating greater 
than 10 percent for the Veteran's service-connected 
headaches.  The Veteran appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In a September 2008 Joint Motion for remand, which was 
adopted by the Court in a September 2008 Order, 
representatives of the Veteran and the Secretary of VA agreed 
that the Board's July 2007 decision should be vacated and 
remanded to the extent that it failed to assign a rating 
greater than 10 percent for the Veteran's headaches.    

Also in the July 2007 decision, the Board remanded the issue 
of the Veteran's entitlement to a compensable rating for 
depression.  It was noted that the Board had granted service 
connection for depression in its February 7, 2005 decision.  
In a March 2005 rating decision, the agency of original 
jurisdiction assigned a noncompensable disability rating for 
depression.  The Veteran timely disagreed with the assigned 
rating, but the record did not contain a statement of the 
case (SOC) addressing this issue.  A remand was therefore 
necessary.  See Manlincon v. West, 12 Vet. App. 238 (1999) 
[where a notice of disagreement is filed but a SOC has not 
been issued, the Board must remand the claims to the agency 
of original jurisdiction so that a SOC may be issued].  In 
June 2009, the Veteran was provided with a SOC as to the 
issue of his entitlement to an increased rating for 
depression.  In August 2009, he submitted a timely 
substantive appeal, perfecting his appeal as to that issue.  

The Board's July 2007 decision also remanded the TDIU issue, 
pending resolution of the increased rating issue.  See Harris 
v. Derwinski, 1 Vet. App. 180, 183 (1991) [two or more issues 
are inextricably intertwined if one claim could have 
significant impact on the other].  The TDIU claim was again 
denied in a June 2009 supplemental statement of the case 
(SSOC).

Remanded issues

As will be discussed in greater detail below, the issues of 
the Veteran's entitlement to an increased disability rating 
for depression and entitlement to TDIU are being remanded.  
VA will notify the Veteran if further action is required on 
his part.



Issues not on appeal

During the course of this appeal, the Veteran raised numerous 
additional issues.  Only the three issues listed above are 
currently in appellate status.


FINDING OF FACT

The Veteran's headaches are manifested by prostrating attacks 
that occur almost daily.  There is no evidence that the 
disability has resulted in severe economic inadaptability.  


CONCLUSION OF LAW

Resolving all doubt in the Veteran's favor, the Board finds 
that the criteria for an increased disability rating of 30 
percent for the Veteran's headaches due to undiagnosed 
illness have been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.124a, Diagnostic Code 8100 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

1.  Entitlement to an initial disability rating in excess of 
10 percent for service-connected headaches.  

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The issues on appeal will then 
be analyzed and decisions rendered.  



The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (the VCAA).  The VCAA enhanced VA's 
duty to notify a claimant about the information and evidence 
necessary to substantiate claims for VA benefits.  The VCAA 
also redefined VA's obligations with respect to its statutory 
duty to assist claimants in the development of their claims.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002 and Supp. 2009).  

The Board observes that its July 2007 decision contained a 
detailed discussion as to why the VCAA had been complied with 
[see the Board's July 2007 decision, pages 7-12].  The 
September 2008 Joint Motion for Remand, which was adopted by 
the Court, did not mention any alleged VCAA deficiencies 
[either as to adequacy of VCAA notice furnished by the RO or 
as to the Board's discussion of the adequacy of such notice 
in its September 2007 decision].  The Board believes that if 
any inadequacy had been present, this would have been brought 
to the Court's attention. For the sale of economy, the 
Board's July 2007 VCAA discussion is incorporated herein by 
reference.

The Board further notes that the Court Order was issued after 
the Court's decisions in Dingess v. Nicholson, 19 Vet. App. 
473 (2006) and Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008).  The Joint Motion for Remand and the 
Court's Order do not contain any indication that the Veteran 
did not receive appropriate notice as contemplated by the 
Court's decisions.

The Board adds that the Court's decision in Vazquez-Flores 
was recently vacated by the United States Court of Appeals 
for the Federal Circuit.  See Vazquez-Flores v. Shinseki, 580 
F. 3d. 1270 (Fed. Cir. 2009).  



Relevant law and regulations

Increased ratings - in general

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2009).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual disorders in civil 
occupations.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2009).  

Specific schedular criteria

The Veteran's headaches have been rated under 38 C.F.R. 
§ 4.124a, Diagnostic Code 8100 [migraine headaches].  Joint 
Motion for Remand instructed the Board to rate the headaches 
under that diagnostic code.

Under Diagnostic Code 8100, the following levels of 
disability are included:

50 percent: with very frequent completely prostrating and 
prolonged attacks productive of severe economic 
inadaptability.

30 percent: with characteristic prostrating attacks occurring 
on average once a month over last several months.

10 percent: with characteristic prostrating attacks averaging 
one in 2 months over last several months.

The rating criteria do not define "prostrating."  The Board 
additionally observes that the Court has not undertaken to 
define "prostrating."  Cf. Fenderson v. West, 12 Vet. App. 
119 (1999), in which the Court quoted Diagnostic Code 8100 
verbatim, but did not specifically address the matter of what 
is a prostrating attack.  According to Webster's New World 
Dictionary of American English, Third College Edition (1986), 
p. 1080, "prostration" is defined as "utter physical 
exhaustion or helplessness."  

Analysis

Initial matter -  the Joint Motion for Remand

As was noted above, the Board's denial of an increased 
disability rating was appealed to the Court.  In a September 
2008 JMR, which was adopted by the Court in a September 2008 
Order, representatives of the Veteran and the Secretary of VA 
agreed that the Board's July 2007 decision should be vacated 
and remanded to the extent that it failed to assign a rating 
greater than 10 percent for the Veteran's headaches.    

The Board initially wishes to make it clear that it is aware 
of the Court's instructions in Fletcher v. Derwinski, 1 Vet. 
App. 394, 397 (1991), to the effect that a remand by the 
Court is not "merely for the purposes of rewriting the 
opinion so that it will superficially comply with the 
'reasons or bases' requirement of 38 U.S.C. § 7104(d)(1).  A 
remand is meant to entail a critical examination of the 
justification for the decision."  The Board's analysis has 
been undertaken with Fletcher in mind.  

Mittleider concerns

Different examiners have attributed the Veteran's headaches 
to different etiologies, including to unknown etiology, to 
migraines, to stress/tension, and to a cervical spine 
disability.  Service connection has not been established for 
the latter disabilities.  It appears that as a practical 
matter, it is impossible to differentiate between the 
Veteran's service-connected headaches due to an undiagnosed 
illness and headaches which may be due to other causes.  

The Board is precluded from differentiating between 
symptomatology attributed to a non-service-connected 
disability and a service-connected disability in the absence 
of medical evidence which does so.  See Mittleider v. West, 
11 Vet. App. 181, 182 (1998), citing Mitchem v. Brown, 9 Vet. 
App. 136, 140 (1996).  Accordingly, for the purposes of this 
decision all of the Veteran's headache symptomatology will be 
ascribed to the service-connected disability. 

Schedular rating

The Board finds that the evidence shows that the Veteran's 
headaches are severe enough to qualify as "prostrating."  
Further, they occur much more frequently than once a month, 
as required for a 30 percent rating.  

Specifically, at the time of a Persian Gulf Registry 
examination in March 1997, the Veteran reported that his 
headaches were occurring once a week and that they caused him 
to lose time from work.  A VA compensation examiner in 
November 1997 noted that the Veteran's headaches were 
incapacitating and occurred two-three days per week.  At the 
time of a VA compensation examination in January 1999, the 
Veteran stated that his headaches had occurred three-four 
times per week over the previous year and that they had 
caused him to miss work frequently.  An examiner in June 1999 
indicated that the Veteran's headaches had resulted in the 
loss of a significant amount of work.  A VA compensation 
examiner in October 2001 noted the Veteran's report of almost 
daily headaches that were sometimes moderate, but sometimes 
were extreme and incapacitating enough for him to have to 
leave work and go home.  Subsequent medical and other 
evidence, including the Veteran's own statements, 
demonstrated ongoing problems with prostrating headaches 
which has caused him to lose time from work.  This is 
consistent with the assignment of a 30 percent disability 
rating. 

With respect to the assignment of a 50 percent rating, it 
does not appear that such was contemplated in the Joint 
Motion for Remand.  The criteria for a 50 percent rating 
under Diagnostic Code 8100 were not even mentioned.  See the 
Joint Motion for Remand, pages 3-4.  Moreover, the discussion 
in the Joint Motion centered around the assignment of a 30 
percent rating; there is no suggestion that the parties 
contemplated the potential assignment of a 50 percent rating.  
Id., pages 4-5.  
The Board therefore does not believe that the matter of the 
assignment of a 50 percent disability rating was encompassed 
in the Joint Motion for Remand, as adopted by the Court.  
Nevertheless, the Board will briefly discuss the matter.  
See Luallen v. Brown, 8 Vet. App. 92, 95-6 (1995), citing 
Holbrook v. Brown, 
8 Vet. App. 91, 92 (1995) [the Board has the fundamental 
authority to decide a claim in the alternative]. 

The Veteran has not provided evidence even suggesting that 
his headache disability has resulted in severe economic 
inadaptability.  The evidence does not demonstrate that the 
Veteran's headaches, albeit causing some loss of work, have 
resulted in severe economic inadaptability.  Rather, in 
connection with his claim for TDIU, the Veteran has reported 
that his various disabilities, including headaches but also 
several other medical conditions have rendered him 
unemployable.  Accordingly, the criteria are not met for a 50 
percent rating.  

Fenderson consideration

The Court has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased 
rating.  At the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on facts 
found, a practice known as "staged ratings."  See Fenderson 
v. West, 12 Vet. App. 119, 126 (1999).  

A 10 percent rating has been in effect for the Veteran's 
headache disability since the effective date for service 
connection, May 28, 1996.  The Board has now assigned a 30 
percent rating.  It is therefore necessary to determine as of 
what date that rating should be assigned.   

The medical evidence shows that from the date of service 
connection forward the Veteran's headaches were frequent and 
prostrating, sometimes incapacitating enough for him to have 
to leave work and go home, but were not productive of 
economic inadaptability.  A 30 percent disability rating 
effective may therefore be assigned from the date of service 
connection.  The criteria for a 50 percent rating have not 
been met at any time during the appeal period.  Accordingly, 
staged ratings are not warranted.  

Extraschedular consideration

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1) (2009); see also Fanning v. Brown, 4 Vet. App. 
225, 229 (1993).  

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a 
three-step inquiry for determining whether a Veterans 
entitled to an extraschedular rating.  First, the Board must 
first determine whether the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  Second, if the schedular evaluation does not 
contemplate the level of disability and symptomatology and is 
found to be inadequate, the Board must then determine whether 
the claimant's disability picture exhibits other related 
factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is 
inadequate to evaluate a Veteran's disability picture and 
that picture has attendant thereto related factors such as 
marked interference with employment or frequent periods of 
hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the Compensation 
and Pension Service to determine whether, to accord justice, 
the Veteran's disability picture requires the assignment of 
an extraschedular rating.

With respect to the initial inquiry posed by Thun, the Board 
has been unable to identify an exceptional or unusual 
disability picture with respect to the Veteran's service-
connected headache disability.  The medical evidence fails to 
demonstrate symptomatology of such an extent that application 
of the ratings schedule would not be appropriate.  In fact, 
as discussed in detail above, the symptomatology of the 
Veteran's disabilities are specifically contemplated under 
the appropriate ratings criteria.  Accordingly, the Board 
finds that the Veteran's disability picture has been 
contemplated by the ratings schedule.  

Since the available schedular evaluation adequately 
contemplates the Veteran's level of disability and 
symptomatology, the second and third questions posed by Thun 
become moot.  Nevertheless, the Board will briefly note that 
the evidence in this case does not demonstrate any of the 
factors provided in the "governing norms" such as frequent 
hospitalization or marked interference with employment.  
See 38 C.F.R. § 3.321(b)(1) (2009).  

With respect to frequent hospitalizations, the evidence does 
not reflect that the Veteran has been hospitalized due to his 
service-connected headaches.  
With respect to employment, this has been discussed above.  
Although the Veteran has indicated that his headaches are 
sometimes so severe that he had to leave work to go home, the 
record does not show that the disability has caused marked 
interference with employment beyond that contemplated by the 
VA Schedule for Rating Disabilities.  See Van Hoose v. Brown, 
4 Vet. App. 361, 363 (1993) [noting that the disability 
rating itself is a recognition that industrial capabilities 
are impaired].  

For these reasons, the Board has determined that referral of 
the Veteran's service-connected headache disability for 
extraschedular consideration pursuant to 38 C.F.R. 
§ 3.321(b)(1) (2009) is not warranted.  

Conclusion

After review of the entire record, the Board concludes that 
the Veteran is entitled to a disability rating of 30 percent 
disabling for headaches due to undiagnosed illness for the 
period starting from the date of service connection, May 28, 
1996.  The claim is granted to that extent.



ORDER

An initial 30 percent disability rating for headaches due to 
undiagnosed illness is granted, subject to controlling 
regulations applicable to the payment of monetary benefits.  


REMAND

2.  Entitlement to an initial compensable disability rating 
for service-connected depressive disorder.  

It appears that pertinent medical evidence as to this issue 
may be missing from the claim folder. 

After the Veteran's file was returned to the Board, he 
submitted additional evidence in support of his claim in 
September 2009.  The evidence consists of a list of VA 
prescriptions, and it includes a prescription for citalopram 
hydrobromide, which is a medication commonly used to treat 
depression.  The previous treatment records in the file do 
not show that the Veteran's depressive disorder had required 
medication.  
It therefore appears that the depression may have become 
worse recently.

The most recent VA compensation examination to evaluate the 
Veteran's depression was in November 2001.  Therefore, the 
Board believes that another psychiatric examination is needed 
to determined the current extent and severity of the 
disability.  See 38 C.F.R. § 3.159(c)(4) (2009); see also 
Snuffer v. Gober, 10 Vet. App. 400 (1997) [a veteran is 
entitled to a new VA examination where there is evidence that 
the condition has worsened since the last examination].  

3.  Entitlement to TDIU.  

The issue of entitlement to a TDIU is inextricably 
intertwined with the claim for a compensable rating for 
depressive disorder.  In other words, if a higher disability 
rating is granted for Veteran's depressive disorder, this may 
impact the TDIU claim.  See Smith (Daniel) v. Gober, 236 F.3d 
1370, 1373 (Fed. Cir. 2001) [where the facts underlying 
separate claims are "intimately connected," the interests 
of judicial economy and avoidance of piecemeal litigation 
require that the claims be adjudicated together].  Action on 
the Veteran's TDIU claim is therefore deferred.  

Accordingly, the case is REMANDED to the Veterans benefits 
Administration (VBA) for the following actions:

1.  VBA should contact the Veteran in order 
to specifically identify medical treatment 
records which have not heretofore been 
associated with the claims folder.  VBA 
should attempt to obtain all such records 
and associate them with the Veteran's VA 
claims folder.  

2.  VBA should schedule the Veteran for an 
examination to determine the nature, 
extent, and severity of the service-
connected depressive disorder.  A report 
should be prepared and associated with the 
Veteran's VA claims folder.  

3.  VBA should then readjudicate the issues 
of the Veteran's entitlement to a 
compensable disability rating for 
depressive disorder and entitlement to 
TDIU.  If the benefits sought on appeal are 
not granted, a supplemental statement of 
the case (SSOC) should be furnished to the 
Veteran and his representative, and they 
should be allowed an appropriate period of 
time in which to respond.  The case should 
then be returned to the Board, if otherwise 
in order.  

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).  



______________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


